 328 NLRB No. 150NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.SuperTrapp Industries, Inc. a Wholly Owned Sub-sidiary of Dreison International, Inc. and(UNITE!) Union of Needletrades, Industrial &Textile Employees, Cleveland Joint Board. Case8ŒCAŒ30695Œ2July 27, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on May 3, 1999,1 the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on May 24, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain following the Union™s certification inCase 8-RC-15697.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint and submit-ting defenses.On June 21, 1999, the General Counsel filed a Motionfor Summary Judgment.  On June 23, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should notbe granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the conduct of the election in the
representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate                                                       1 Although the Respondent™s answer states that the Respondent iswithout knowledge or information sufficient to form a belief as to thetruth of the complaint allegations concerning the filing and service of
the charge, the Respondent avers that it received a copy of the charge
on or about the date set forth in complaint.  Furthermore, a copy of thecharge and affidavit of service are attached to the General Counsel™smotion.  The Respondent did not contest the authenticity of these
documents in its response.Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times the Respondent, an Ohio corpo-ration, with an office and place of business in Cleveland,Ohio, has been engaged in the manufacture and nonretailsale of parts, including mufflers, for motorcycles, per-sonal watercraft, automobiles, and trucks.2  Annually, theRespondent, in conducting its business operations de-scribed above, sells and ships goods and materials valuedin excess of $50,000 directly to points located outside the
State of Ohio.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theAct.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held March 20, 1998, the Unionwas certified on April 12, 1999, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employees employedby SuperTrapp Industries, Inc. at its 4540 West 160thStreet, Cleveland, Ohio facility, including materialhandlers, shipping and receiving, data entry, inspectors,
machine maintenance, tool and die, janitorial, assem-bly, including stuffing and painting, machine operator,including polishing, welders, lead persons, quality con-trol, and R & D technicians, but excluding all officeclerical employees, inside sales employees, profes-sional employees, guards and supervisors as defined inthe Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainSince April 14, 1999, the Union, by letter, has re-quested the Respondent to bargain, and since April 19,1999, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.                                                       2 We have adopted the Respondent™s description of its business.  Thedisagreement between the complaint allegations as to the nature of theRespondent™s business and the Respondent™s answer is negligible  anddoes not present an issue warranting a hearing.  We also note that theStipulated Election Agreement in the underlying representation case
states that the Respondent is engaged in the manufacture of automobileparts. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2CONCLUSION OF LAWBy refusing on and after April 19, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if anunderstanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, SuperTrapp Industries, Inc. a wholly ownedsubsidiary of Dreison International, Inc., Cleveland,Ohio, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with (Unite!) Union of Nee-dletrades, Industrial & Textile Employees, ClevelandJoint Board as the exclusive bargaining representative of
the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All production and maintenance employees employedby SuperTrapp Industries, Inc. at its 4540 West 160thStreet, Cleveland, Ohio facility, including materialhandlers, shipping and receiving, data entry, inspectors,
machine maintenance, tool and die, janitorial, assem-bly, including stuffing and painting, machine operator,including polishing, welders, lead persons, quality con-trol, and R & D technicians, but excluding all officeclerical employees, inside sales employees, profes-sional employees, guards and supervisors as defined inthe Act.(b)  Within 14 days after service by the Region, post atits facility in Cleveland, Ohio, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 8after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since April 19, 1999.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.   July 27, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with (Unite!) Union ofNeedletrades, Industrial & Textile Employees, ClevelandJoint Board as the exclusive bargaining representative of
the employees in the bargaining unit.                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SUPERTRAPP INDUSTRIES3WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All production and maintenance employees employedby us at our 4540 West 160th Street, Cleveland, Ohiofacility, including material handlers, shipping and re-ceiving, data entry, inspectors, machine maintenance,tool and die, janitorial, assembly, including stuffing and
painting, machine operator, including polishing, weld-ers, lead persons, quality control, and R & D techni-cians, but excluding all office clerical employees, in-side sales employees, professional employees, guardsand supervisors as defined in the Act.SUPERTRAPP INDUSTRIES, INC. A WHOLLYOWNED SUBSIDIARY OF DREISON INTERNA-TIONAL, INC.